FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  April 29, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT


    MARCUS D. SEWARD,

                Plaintiff-Appellant,

    v.                                                   No. 09-5140
                                             (D.C. No. 4:08-CV-00464-TCK-PJC)
    MICHAEL J. ASTRUE, Commissioner                      (N.D. Okla.)
    of the Social Security Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.



         Marcus D. Seward appeals from a judgment of the district court affirming

the Commissioner of the Social Security Administration’s denial of his

application for disability benefits and supplemental security income benefits.

Exercising jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g), we

affirm.


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Seward claimed disability beginning in June 2004, due to back and

neck injuries, depression, and a childhood polio deformity. The Administrative

Law Judge (“ALJ”) denied benefits after finding that Mr. Seward: (1) had the

severe impairment of degenerative disc disease; (2) his impairment did not meet

or equal a listing; (3) he was not entirely credible; and (4) he retained the residual

functional capacity (“RFC”) to perform sedentary work. On appeal, Mr. Seward

raises the same issues he raised in the district court: (1) the ALJ did not properly

evaluate his credibility; (2) the ALJ did not apply the correct legal standards in

assessing his RFC; and (3) the ALJ’s RFC determination is not supported by

substantial evidence.

             We review de novo the district court’s decision to reverse the
      [Commissioner], applying the same standards as those employed by
      the district court. Judicial review of the [Commissioner’s] decision
      is limited to a determination whether [his] factual findings are
      supported by substantial evidence and whether [he] applied the
      correct legal standards.

Nguyen v. Shalala, 43 F.3d 1400, 1402 (10th Cir. 1994) (citation omitted). We

have reviewed, de novo, the district court’s decision, which adopts the report and

recommendation of the magistrate judge to affirm the Commissioner’s denial of

benefits. The report and recommendation is thorough, well-reasoned and

persuasive on each point argued by Mr. Seward again in this court. We see no

reason to repeat the analysis, and we affirm for substantially the same reasons set




                                          -2-
for in the report and recommendation dated August 6, 2009, and adopted by the

district court in its September 8, 2009 order.

      The judgment of the district court is AFFIRMED.


                                                 Entered for the Court



                                                 Deanell Reece Tacha
                                                 Circuit Judge




                                          -3-